TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00454-CR



                           Claude Windell Montgomery, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 69010, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appointed counsel for appellant Claude Windell Montgomery has filed a motion

to withdraw supported by an Anders brief concluding that this appeal is frivolous and without merit.

See Anders v. California, 386 U.S. 738 (1967). After the brief was filed, Montgomery filed a pro se

motion to dismiss his appeal. We grant Montgomery’s pro se motion and dismiss the appeal. See

Tex. R. App. P. 42.2(a), 43.2(f).1 Counsel’s motion to withdraw is dismissed as moot.




       1
          See also Smith v. State, No. 02-07-00029-CR, 2007 Tex. App. LEXIS 4696, at *1-2
(Tex. App.—Fort Worth June 14, 2007, no pet.) (mem. op., not designated for publication)
(dismissing appeal under similar circumstances); Crockett v. State, No. 07-04-00438-CR, 2006 Tex.
App. LEXIS 796, at *1 (Tex. App.—Amarillo Jan. 31, 2006, no pet.) (mem. op., not designated for
publication) (same).
                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: December 11, 2013

Do Not Publish




                                               2